DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to the Applicant Interview granted after the Pre-Interview First Office Action was issued in response to the Applicants’ First Action Interview Request Enrollment request filed on August 24, 2017.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?

Step Two A, Prong One: Is a Judicial Exception Recited?
	Yes.  But for the computer components, the claims as a whole recite a method of organizing human activity.  The claims are directed to generating a second event risk score for an individual.  This type of method of organizing a human activity is similar to a commercial interaction such as a legal obligation (i.e. patent and health care provider relationship).  Furthermore, it is noted that the claim limitations performed by the technological components are recited at a high level of generality and amount to mere data gathering, performing repetitive calculations and then displaying results of these calculations and generating output/communications based on predetermined criteria after performing these repetitive calculations.  The technological components are merely performing standard data processing functions.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.  The claims as a whole merely use a computer as a tool to perform the abstract idea.  The technological components are recited at a high level of generality 
Step Two B: Does the Claim Provide an Inventive Concept
	No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, receiving and transmitting data are insignificant extra-solution activity and well understood, routine and convention. See MPEP 2106.05(d); see also, Symantec, 838 F. 3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto.
LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Gr. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) {computer receives and sends information over a network).
The claimed mathematical operations are in the category of performing repetitive calculations, which have been recognized as well-understood, routine, conventional activity. See Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount of significantly more than the abstract idea.
5.	Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the term “computer-storage media” reads on transitory media such as signals and carrier wave which are non-statutory. Appropriate correction is required to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13-20 rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Number 9.336,482 to Corrado in view of US Patent Application Publication 2018/0277246 to Zhong.
	(A)	As per claim 1, Corrado teaches a system useful for a medical computer 
system generating a second event risk score for an individual, the system comprising:
	an electronic medical record store comprising medical data elements for the individual (Corrado: Col. 2, Ln. 1-15 and Col. 3, Ln. 56-Col. 4, Ln. 3);
	a computer server at the medical computer system, the computer server coupled to the electronic medical record store and programmed to (Corrado: Col. 3, Ln. 15-41):
	automatically access the electronic medical record store on a predetermined schedule, after the occurrence of a first event, to sample a pre-selected set of medical data elements for a pre-selected population (Corrado: Col. 2, Ln. 2-52);
	automatically execute a logistic regression analysis on the pre-selected set of the medical data elements to generate the second event risk score for the individual (Corrado: Col. 1, Ln. 25-52);
	automatically calculate whether the second event risk score generated is greater than a predetermined risk score (Corrado: Col. 11, Ln. 50-64);
	generate and communicate a first notification to a medical professional when the second event risk score is greater than the predetermined risk score (Corrado: Col. 2, Ln. 2-52 and Col. 11, Ln. 50-64).
	Corrado does not teach the following features which are taught by Zhong:
	associate the second event risk score with a visually perceptible element (Zhong: Sections [0023], [0024], [0130], [0187] and [0220]); and
	deliver the second event risk score with its associated visually perceptible element to a browser window that displays the visually perceptible element (Zhong: Sections [0023], [0024], [0130], [0187] and [0220]).
	At the time the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Corrado by associating the risk score of Corrado with a visually perceptible element as taught in Zhong, with the motivation of having a means of displaying potentially problematic or undesirable values in a (conspicuous manner), as recited in Zhong (Zhong: Section [0130]).
	(B)	As per claim 2, in Corrado the electronic medical record is associated with at least one selected from: a hospital, an inpatient rehabilitation facility, an acute care facility, a pharmacy, and a medical professional practice (Corrado: Col. 2, Ln. 1-15).
	(C)	As per claim 3, in Corrado the second event risk score comprises a probability that the individual will have a second event occur within 90 days (i.e. a specified time period) after the first event (Corrado: Col. 2, Ln. 16-28).
	 (D)	As per claim 4, Zhong teaches automatically assigning the individual into one of a high probability, a moderate probability category, or a low probability category based on the second event risk score (Zhong: Section [0130]).  The motivation for making this modification to the teachings of Corrado is the same as that set forth above, in the rejection of Claim 1.
	(E)	As per claim 5,  Zhong teaches serving a second visually perceptible element representing the probability category to the browser window that displays the second visually perceptible element (Zhong: Section [0130]).  The motivation for making this modification to the teachings of Corrado is the same as that set forth above, in the rejection of Claim 1.
	(F)	As per claim 6, in Corrado an electronic medical record for the individual is automatically accessed by the system and is automatically and electronically modified to reflect the second event risk score and assigned probability category (Corrado: Col. 11, Ln. 40-50).
	(G)	As per claim 7, in Corrado a second notification comprising the second event risk score is generated and communicated to the individual (Corrado: Col. 2, Ln. 1-28).
	(H)	As per claim 8, in Corrado the system generates an automated medical management plan for the individual based on the second event risk score (Corrado: Col. 2, Ln. 42-47).
	(I)	As per claim 9, in Corrado the medical professional generates a customized medical management plan for the individual based on the second event risk score (Corrado: Col. 2, Ln. 42-47).
	(J)	As per claim 10, in Corrado the medical data elements comprises one or more of the individual’s demographic information, laboratory values associated with the individual, medical history associated with the individual, current medications associated with the individual, past medications associated with the individual, vital signs associated with the individual, social determinants associated with the individual, medical procedures associated with the individual, and assessment information associated with the individual relating to the first event (Corrado: Col. 3, Ln. 56-Col. 4, Ln. 17).
	(K)	As per claims 13-20, these claims are substantially similar to Claims 1-10 and are, therefore, rejected in the same manner as these claims, which is set forth above.
9.	Claims 11-12 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 9.336,482 to Corrado in view of US Patent Application Publication 2018/0277246 to Zhong, as applied to Claim 10, above, and in further view of US Patent Application Publication 2001/0020229 to Lash.
	(A)	As per claims 1-12, Corrado in view of Zhong do not teach the following features which are taught by Lash (Section [0011]):  wherein one or more data elements within the pre-selected set of medical data elements is assigned a weight coefficient and wherein a higher weight coefficient is associated with a medical data element that increases the risk of a second event more than a medical data element associated with a lower weight coefficient.
	At the time the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Corrado in view of Zhong by assigning the pre-selected data elements of Corrado weighting coefficients (such that a higher weight coefficient is associated with a medical data element that increases the risk of a second event more than a medical data element associated with a lower weight coefficient, with the motivation of having a means of calculating probability values that are (more) indicative of the likelihood of that (event) occurring, as recited in Lash (Lash: Section [0011]).
















	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Number 10, 402,721 to Corrado.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







12.	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner
Art Unit 3626
April 2, 2021